Title: General Orders, 24 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Wednesday Feby 24th 79
Parole Florida—C. Signs Fontenoy [F]unen.


The court of Inquiry upon a complaint exhibited by Mr Brokaw against Colonel Craige, report as follows—That they are of opinion, that if the Inhabitants of the country take the liberty of dealing with the soldiers in an improper manner and to the prejudice of good order and military discipline, they do it at their own risque, and if they should receive any correction, which they think is a breach of the civil Law, as they hold themselves not amenable to a military court, they should have recourse for redress to the courts of civil law, and that Mr Brokaw as he thinks himself aggrieved has an undoubted right to bring an action against Colonel Craige.
The General is sorry to find that the court seem to have mistaken his intention—He had no doubt that an inhabitant who conceives himself aggrieved by an officer has a right to seek redress from the civil-law; but he wished to have the opinion of the court explicitly on the particular merits of the complaint against Coll Craige in order to determine how far the complainant might be intitled to redress from military justice.
All improper treatment of an inhabitant by an officer or soldier being destructive of good order & discipline as well as subversive of the rights of society is as much a breach of military, as civil law and as punishable by the one as the other.
The General does not mean to decide in the present case nor to include Coll Craige’s conduct in that description; but he seriously recommends it to all officers to consider the delicacy of their situation with respect to the inhabitants and cautiously to refrain from every thing that may have even the appearance of an abuse of power—A real one so far as depends upon him will never escape the severest notice.
